833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard B. DAVIS, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 87-3280.
United States Court of Appeals, Federal Circuit.
Oct. 20, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
Petitioner appeals the final decision of the Merit Systems Protection Board, No. CH07528610308, removing him from his position as a Recruiting Specialist with the Department of the Army.  Petitioner has not demonstrated that the charges against him were not supported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Furthermore, petitioner has not demonstrated that the penalty of removal based on the sustained charge of falsification amounts to an abuse of discretion.    See DeWitt v. Department of the Navy, 747 F.2d 1442, 1444-45 (Fed.Cir.1984), cert. denied, 470 U.S. 1054 (1985);  Miguel v. Department of the Army, 727 F.2d 1081, 1083 (Fed.Cir.1984);  see also Douglas v. Veterans Administration, 5 MSPB 313, 329 (1981).  Petitioner's reliance on Hagmeyer v. Department of the Treasury, 757 F.2d 1281 (Fed.Cir.1985), is not persuasive as the falsification charge in that case was dropped prior to the hearing before the board.  Therefore, we affirm.